Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 6, 14 and 19 are objected to because of the following informalities: 
In re claim 1 lines 7-8, the recitation “top view” should be changed to – a top view – (line 7)   and  -- the top view – (line 8);
In re claim 6 line 7 the words “top view” should be changed to – the top view --;
In re claim 14 lines 6 and 9, the recitation “top view” should be changed to – a top view – (line 6)   and  -- the top view – (line 9);
In re claim 19 lines 6-7, the recitation “top view” should be changed to – a top view – (line 6)   and  -- the top view – (line 7);
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenwinkel (US 4,773,889).
In re claim 1, Rosenwinkel discloses a vehicle comprising a frame (11) including a front frame part (holding front axle 15) and a rear frame part (holding rear axle 15); an elongated single wheel (20) rotatably connected to one of the front frame part and the rear frame part; and wherein the elongated 
In re claim 2, Rosenwinkel further discloses wherein the linkage mechanism includes: an elongated axle (24) that defines a rotational axis of the elongated wheel, sliders (40) slidably mounted to the axle, and links (51) interconnecting the sliders to opposite end portions of the elongated wheel.  

Allowable Subject Matter
Claims 3-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “wherein each of the sliders includes a central bore shaped correspondingly to the axle, and the axle is shaped to allow for sliding movement of the sliders along a length of the axle while preventing rotational movement of the sliders about the axle”, “wherein the sliders include first and second outer sliders provided at opposite end portions of the axle and first and second inner sliders located laterally inwardly of the respective first and second outer sliders, 8Atty. Dkt. No. HRA-44742.01 and the links interconnect the first and second outer sliders to the respective first and second inner sliders”, “wherein elongated wheel includes an outer skin defined by elongated separate slats, adjacent slats interconnected via a flexible .

Claims 14-20 allowed.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “a single front wheel rotatably connected to the front frame part; and a single rear wheel rotatably connected to the rear frame part, wherein each of the front wheel and the rear wheel is adapted to have a cylindrical shape in top view when the vehicle is traveling in a straight direction, and at least one of the front wheel and the rear wheel houses an expansion device including a linkage mechanism adapted to reconfigure the at least one of the front wheel and the rear wheel to a frustoconical shape in top view in a turning condition of the vehicle” are not anticipated or made obvious by the prior art of record in the examiner’s opinion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references cited on the attached PTO-892 teach vehicle wheels of interest.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R STABLEY/Examiner, Art Unit 3611                                                                                                                                                                                                        
/TONY H WINNER/Primary Examiner, Art Unit 3611